Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOHN M. MAKSYMONKO on 9/9/2021.
1. The title has been changed to “SEMICONDUCTOR DEVICE WITH DIFFUSION BARRIER IN THE ACTIVE CONTACT”.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the second conductive pattern of the second contact is in direct contact with the top surface of the diffusion barrier layer” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 10 or claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the second conductive pattern of the second contact is in direct contact with a top surface of the diffusion barrier layer” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2019/0273147 A1 (“Cheng”) in combination with KR 10-2017-0028549 (“Baek”) are hereby cited as the closest prior art. Figure 2-8, 11-12 of Cheng discloses substrate (270, para 16), active pattern (274, para 16), gate electrode (282, para 17), source/drain pattern (292, para 17), active contact (221, Fig. 16) in a contact hole (232, Fig. 6A) and Fig. 1C of Baek discloses diffusion barrier (140).
But none of them shows the second conductive pattern with second barrier pattern on the sidewall and second conductive pattern directly in contact with the diffusion barrier layer as required by claim 1 or claim 10 or claim 16. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1, 10 and 16 are allowed.
Dependent claims 2-9, 11-15, 17-20 are allowed as those inherit the allowable subject matters from claim 1, 10 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819